STATE OF DELAWARE SECRETARY OF STATE DIVISION OF CORPORATIONS Delivered 5:17 P.M. 6/11/2014 FILED 5:17 P.M. 6/11/2014 SRV 140826610 – 5550049 FILE STATE of DELAWARE CERTIFICATE of INCORPORATION A STOCK CORPORATION First: The name of this Corporation is MCGREGOR POWER SYSTEMS, Inc. Second: Its registered office in the State of Delaware is to be located at 1521 Concord Pike #303, in the City of Wilmington, County of New Castle, Zip Code 19803. The registered agent in charge thereof is A Registered Agent, Inc Third: The purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. Fourth: The amount of the total authorized capital stock of this corporation is 2,000,000,000 shares (number of authorized shares) with a par value of .000001 per share. Fifth: The name and mailing address of the incorporator are as follows: Name Joseph LaCome MailingAddress I, The Undersigned, for the purpose of forming a corporation under the laws of the State of Delaware, do make , file and record this Certificate, and do certify that the facts herein stated are true, and I have accordingly hereunto set my had this 10th day of June, A.D. 2014. By : /s/ Joseph LaCome (Incorporator) Name: Joseph LaCome (Type or Print)
